EXHIBIT 10.111.1

DIRECTORS’ COMPENSATION POLICY

EFFECTIVE FROM AND AFTER FEBRUARY 22, 2006

MSCC Board Compensation

 

Annual Retainer

  

Chair

   $ 45,000

Director

   $ 25,000

Board-meeting Fees

  

Chair/meeting

   $ 2,700

Director/meeting

   $ 1,800

Committee-Meeting Fees

  

Audit Committee

  

Chair/meeting

   $ 2,400

Member/meeting

   $ 1,200

Comp Committee

  

Chair/meeting

   $ 1,800

Member/meeting

   $ 1,200

Gov and Nom Committee

  

Chair/meeting

   $ 1,800

Member/meeting

   $ 1,200

 

Telephonic Meetings    60% of the applicable fee above

Stock Option Grants

  

Grants Effective on the Last Business Day of the Fiscal Year:

Annual Grants to Existing Directors

   20,000 shrs. under vested, 6-year option

Grants Effective on the Day of the Annual Meeting:

Initial Grants to New Directors

   40,000 shrs. under vested, 6-year option

Additional Grant to Chairman

   20,000 shrs. under vested, 6-year option